Exhibit 10.8
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 7, 2010 (the “Effective Date”), by and between NuPathe Inc. (the
“Employer”), a Delaware corporation, and Michael F. Marino, Esquire (the
“Employee”).
Recitals
WHEREAS, the Employer desires to employ the Employee and the Employee desires to
be employed by the Employer upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:
1. Duties. The Employee shall serve as Vice President, General Counsel and
Corporate Secretary of the Employer. The Employee shall report to the Chief
Executive Officer of the Employer. The Employee agrees to be so employed by the
Employer and to devote his best efforts and substantially all of his business
time to advance the interests of the Employer and to perform such executive,
managerial, administrative and financial functions as are required to develop
the Employer’s business and to perform other duties assigned to the Employee by
the Chief Executive Officer that are consistent with the Employee’s position.
Nothing set forth herein shall prohibit the Employee from engaging in personal
investing activities. The Employee shall be permitted to serve on the boards of
directors of other entities whose businesses are not competitive with the
Employer in accordance with Employer policy.
2. Term. This Agreement is effective as of the Effective Date, and, from and
after the Effective Date, will govern the Employee’s employment by the Employer
until that employment ceases in accordance with the terms of this Agreement.
3. Compensation.
(a) Salary. The Employee shall be paid a base salary at the annual rate of
$250,000 (the “Base Salary”) in accordance with the Employer’s regular payroll
practices. The Board of Directors of the Employer (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”) shall review
the Base Salary for appropriate increases at least annually at the end of each
calendar year pursuant to the normal performance review policies for senior
level executives.
(b) Incentive Compensation. The Employee shall participate in short-term and
long-term incentive programs, including equity compensation programs,
established by the Employer for its senior level executives generally, at levels
determined by the Board or the Compensation Committee. The Employee’s incentive
compensation shall be subject to the terms of the applicable plans and shall be
determined based on the Employee’s individual performance and Employer
performance as determined by the Board or the Compensation Committee. Any annual
incentive compensation earned by the Employee shall be paid on or after
January 1, but not later than March 15 of the fiscal year following the fiscal
year for which the annual incentive compensation is earned.

 

1



--------------------------------------------------------------------------------



 



(c) Retirement and Welfare Benefits. The Employee shall participate in employee
retirement and welfare benefit plans made available to the Employer’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans. Nothing in this Agreement shall prevent
the Employer from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Employer deems
appropriate.
(d) Reimbursement of Expenses; Vacation. The Employee shall be reimbursed for
all normal items of travel, entertainment and miscellaneous business expenses
reasonably incurred by the Employee on behalf of the Employer, provided that
such expenses are documented and submitted in accordance with the reimbursement
policies of the Employer as in effect from time to time. The Employee shall be
entitled to vacation and sick leave in accordance with the Employer’s vacation,
holidays and other pay for time not worked policies
4. Termination.
(a) Death. This Agreement shall automatically terminate effective as of the date
of the Employee’s death, in which event the Employer shall have no further
obligation or liability under this Agreement except that the Employer shall pay
to the Employee’s estate: (i) any portion of the Employee’s Base Salary for the
period up to the Employee’s date of death that has been earned but remains
unpaid; and (ii) any benefits that have been earned, accrued and are due to the
Employee under the terms of the employee benefit plans of the Employer, which
benefits shall be paid in accordance with the terms of those plans; and
(iii) the amount of the Earned Bonus as defined herein. The Earned Bonus shall
be paid at the same time bonuses are paid to employees of the Employer generally
in accordance with the terms of the Employer’s annual bonus plan.
(b) Total Disability. In the event of the Employee’s Total Disability (as
defined below), the Employer may terminate the employment of the Employee, to
the extent permitted by law, immediately upon written notice to the Employee, in
which event, the Employer shall have no further obligation or liability under
this Agreement except that the Employer shall pay to the Employee: (i) any
portion of the Employee’s Base Salary for the period up to the date of
termination that has been earned but remains unpaid; (ii) any benefits that have
been earned, accrued and are due to the Employee under the terms of the employee
benefit plans of the Employer, which benefits shall be paid in accordance with
the terms of those plans; and (iii) the amount of the Earned Bonus as defined
herein. The Earned Bonus shall be paid at the same time bonuses are paid to
employees of the Employer generally in accordance with the terms of the
Employer’s annual bonus plan.
(c) Termination by the Employer for Cause. Subject to any applicable right to
cure under Section 4(f)(i), the Employer may terminate the Employee’s employment
at any time, effective immediately, for Cause upon written notice to the
Employee. In the event that the Employer terminates the Employee pursuant to
this Section 4(c), the Employer shall have no further obligation or liability
under this Agreement, except that the Employer shall pay to the Employee:
(i) any portion of the Employee’s Base Salary for the period up to the
Termination Date that has been earned but remains unpaid; and (ii) any benefits
that have been earned, accrued and are due to the Employee under the terms of
the employee benefit plans of the Employer, which benefits shall be paid in
accordance with the terms of those plans.

 

2



--------------------------------------------------------------------------------



 



(d) Termination by the Employer Without Cause; Termination by the Employee for
Good Reason. The Employer may terminate the employment of the Employee for any
reason other than those specified in Section 4(b) or 4(c), including, without
limitation, on or after a Change of Control, upon thirty (30) days written
notice (or Base Salary and benefit continuation in lieu of such thirty (30) day
notice) to the Employee. In addition, the Employee may terminate his employment
at any time, including, without limitation, on or after a Change of Control,
upon written notice to the Employer for Good Reason in accordance with the
requirements of Section 4(f)(v).
In the event the Employer terminates the employment of the Employee for any
reason other than those specified in Section 4(b) or 4(c) hereof or the Employee
terminates his employment for Good Reason, the Employer shall pay to the
Employee:
(i) any portion of the Employee’s Base Salary for the period up to the
Termination Date that has been earned but remains unpaid;
(ii) any benefits that have been earned, accrued and are due to the Employee
under the terms of any employee benefit plans of the Employer, which benefits
shall be paid in accordance with the terms of those plans; and
(iii) subject to the execution and nonrevocation by the Employee of a release
satisfactory to the Employer and on reasonable, market level terms (the
“Release”) and the Employee’s compliance with all terms and provisions of this
Agreement that survive the termination of the Employee’s employment by the
Employer, the Employer shall provide the Employee with the payments and benefits
set forth below. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the Employee’s execution of the
Release, directly or indirectly result in the Employee designating the calendar
year of payment and to the extent payment could be made in more than one taxable
year, payment shall be made in the later taxable year.
(A) Severance in an amount equal to 0.5 times the Employee’s Base Salary at the
rate in effect at the time of the Employee’s termination. The severance amount
shall be paid in equal monthly installments in accordance with the Employer’s
regular payroll practices over a period of six (6) months, beginning within
sixty (60) days following the Termination Date;
(B) the amount of the Earned Bonus which shall be paid at the same time bonuses
are paid to employees of the Employer generally in accordance with the terms of
the Employer’s annual bonus plan;
(C) continued medical and dental coverage at the same level in effect at the
Termination Date (or generally comparable coverage) for a period of twelve
(12) months following the Termination Date for himself and, where applicable,
his spouse and dependents, at the same premium rates as may be charged from time
to time for employees generally, as if the Employee had continued in employment
during such twelve (12) month period. The COBRA health care continuation period
shall run concurrently with the foregoing twelve (12) month period; and

 

3



--------------------------------------------------------------------------------



 



(D) vesting of all outstanding unvested stock options and other equity-based
awards held by the Employee as of the Termination Date that would have vested
had the Employee remained employed until the end of the calendar quarter in
which the Termination Date occurs; provided, further, that any outstanding
unvested stock option or other equity-based award that vests based upon
attainment of performance criteria (each, a “Performance Award”) shall vest upon
termination of the Employee’s employment in accordance with the terms of the
award agreement evidencing such Performance Award.
(e) Effect of a Change of Control. Notwithstanding any provision of Section 4(d)
to the contrary, if the Employee’s employment is terminated pursuant to Section
4(d) within the ninety (90) day period preceding a Change of Control or on or
within twelve (12) months following a Change of Control, the Employee shall be
entitled to the same payments and benefits described in Section 4(d) above,
subject to execution and nonrevocation of the Release and the Employee’s
compliance with all terms and provisions of this Agreement that survive the
termination of the Employee’s employment by the Employer; provided that (i) the
severance multiplier in Section 4(d)(iii)(A) above shall be 1.0 times the
Employee’s Base Salary at the rate in effect at the time of the Employee’s
termination plus 1.0 times the Employee’s targeted annual bonus for the year in
which the Termination Date occurs, without regard to whether the relevant
Employee and Employer goals have been achieved, (ii) the period of continued
medical and dental coverage in Section 4(d)(iii)(B) above shall be twelve
(12) months following the Termination Date and (iii) one hundred percent (100%)
of all outstanding unvested stock options and other equity-based awards held by
the Employee as of the Termination Date shall become fully vested and
exercisable (to the extent applicable) as of the Termination Date; provided,
further, that any Performance Award shall vest upon termination of the
Employee’s employment in accordance with the terms of the award agreement
evidencing such Performance Award.
Notwithstanding anything set forth in this Agreement to the contrary, if any
payment or benefit, including severance benefits, that the Employee would
receive from the Employer in connection with a Change of Control or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
section 280G of the Code and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (A) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (B) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Employee’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits (or a
cancellation of the acceleration of vesting of stock options or equity awards)
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, such reduction and/or cancellation of acceleration shall occur
in the order that provides the maximum economic benefit to the Employee. In the
event that acceleration of vesting of a stock option or equity award is to be
reduced, such acceleration of vesting also shall be canceled in the order that
provides the maximum economic benefit to the Employee.

 

4



--------------------------------------------------------------------------------



 



The Employer shall appoint a nationally recognized accounting firm with
appropriate subject matter expertise to make the determinations required under
this Section 4(e).
The Employer shall bear all expenses with respect to the making of the
determinations by such accounting firm required to be made under this
Section 4(e). The accounting firm engaged to make the determinations under this
Section 4(e) shall provide its calculations, together with detailed supporting
documentation, to the Employer and the Employee as soon as practicable after the
date on which the Employee’s right to a Payment is triggered (if requested at
that time by the Employer or the Employee) or such other time as requested by
the Employer or the Employee. If the accounting firm determines that no Excise
Tax is payable with respect to a Payment, either before or after the application
of the Reduced Amount, it shall furnish the Employer with an opinion reasonably
acceptable to the Employee that no Excise Tax will be imposed with respect to
such Payment. Any good faith determinations of the accounting firm made under
this Section 4(e) shall be final, binding, and conclusive upon the Employer and
the Employee.
(f) Definitions.

  (i)   “Cause” shall be deemed to exist with respect to any termination of
employment by the Employer for any of the following reasons:

  (1)   the Employee’s engagement in conduct constituting breach of fiduciary
duty, gross negligence or willful misconduct relating to the Employer or the
performance of the Employee’s duties; provided that no act or failure to act
shall be deemed “willful” unless done, or omitted to be done, by the Employee
not in good faith or without reasonable belief that the Employee’s action or
omission was in the best interest of the Employer;     (2)   the Employee’s
substantial and continued failure to perform the Employee’s material duties in a
satisfactory manner after written notice specifying the areas in which
performance is unsatisfactory and, if subject to cure, the Employee’s failure to
perform within thirty (30) days after such notice;     (3)   the Employee’s
commission of any act of fraud with respect to the Employer;     (4)   the
Employee’s violation of any covenants or agreements in favor of the Employer
regarding confidentiality, non-competition and/or non-solicitation; or

 

5



--------------------------------------------------------------------------------



 



  (5)   the Employee’s conviction of a felony or a crime involving moral
turpitude under the laws of the United States or any state or political
subdivision thereof.

      Any notice required to be provided to the Employee under clause (2) of
this definition of “Cause” shall state that failure to cure within the
applicable period will result in termination for Cause.     (ii)   “Change of
Control” shall have the same meaning ascribed to such term under the Employer’s
2010 Omnibus Equity Compensation Plan, as in effect on the date hereof and as it
may be amended from time to time.     (iii)   “Code” shall mean the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.  
  (iv)   “Earned Bonus” means the actual annual bonus earned by the Employee for
the fiscal year in which the Employee’s Termination Date occurs; pro rated to
reflect the portion of the fiscal year during which the Employee was employed by
the Employer, determined by multiplying the full year bonus that would otherwise
have been payable to the Employee based upon the achievement of applicable
performance objectives by a fraction, the numerator of which is the number of
days during which the Employee was employed by the Employer in the year of
termination and the denominator of which is three hundred sixty-five (365).    
(v)   “Good Reason” shall be deemed to exist with respect to any termination of
employment by the Employee for any of the following reasons:

  (1)   prior to or on or after a Change of Control, a material reduction in the
Employee’s duties and responsibilities, which for purposes of this Agreement
means the assignment to Employee of any duties or responsibilities which are
materially inconsistent with or adverse to the Employee’s then current duties,
responsibilities, positions and/or titles with the Employer;     (2)   a
material reduction of the Employee’s then-current base salary or target bonus
opportunity;     (3)   the requirement that the Employee regularly report to
work at a location that is more than fifty (50) miles from the location of the
Employee’s employment as of the Effective Date;

 

6



--------------------------------------------------------------------------------



 



  (4)   a material breach of this Agreement by the Employer; or     (5)   in the
event of the assignment of this Agreement to a third party, the failure of the
assignee or successor entity to agree to be bound to the terms of this
Agreement;

      provided, however, that for any of the foregoing to constitute Good
Reason, the Employee must provide written notification of his intention to
resign within ninety (90) days after the Employee first knows or first has
reason to know of the occurrence of any such event or condition, and, the
Employer must have thirty (30) business days from the date of receipt of such
notice to effect a cure of the event or condition constituting Good Reason. If
the Employer fails to effect a cure of the event or condition constituting Good
Reason, the Employee must actually resign from employment within thirty
(30) days following the expiration of the foregoing cure period. In the event of
a cure of such event or condition constituting Good Reason by the Employer, such
event or condition shall no longer constitute Good Reason.     (vi)  
“Termination Date” shall mean the date on which the Employee’s employment with
the Employer terminates in accordance with the applicable provisions of this
Agreement.     (vii)   “Total Disability,” shall mean an illness, incapacity or
a mental or physical condition that renders the Employee unable, despite the
provision, if requested, of a reasonable accommodation as that term is defined
in the Americans with Disabilities Act, to perform the essential functions of
his employment position for a continuous period of six (6) months or more.

(g) No Mitigation. The Employee shall not be required to mitigate the amount of
any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 be reduced by any compensation earned by the Employee as the result of
employment by another employer or self-employment, by retirement benefits, by
offset against any amounts (other than loans or advances to the Employee by the
Employer) claimed to be owed by the Employee to the Employer, or otherwise.
5. Non-Disclosure; Non-Competition and Prior Agreements.
(a) Non-Disclosure. The Employee acknowledges that in the course of performing
services for the Employer, the Employee will obtain knowledge of the Employer’s
business plans, products, processes, software, know-how, trade secrets,
formulas, methods, models, prototypes, discoveries, inventions, improvements,
disclosures, names and positions of employees and/or other proprietary and/or
confidential information (collectively the “Confidential Information”). The
Employee agrees to keep the Confidential Information secret

 

7



--------------------------------------------------------------------------------



 



and confidential and not to publish, disclose or divulge to any other party, and
the Employee agrees not to use any of the Confidential Information for the
Employee’s own benefit or to the detriment of the Employer without the prior
written consent of the Employer, whether or not such Confidential Information
was discovered or developed by the Employee. The Employee also agrees not to
divulge, publish or use any proprietary and/or confidential information of
others that the Employer is obligated to maintain in confidence.
(b) Non-Competition. The Employee agrees that, during his employment by the
Employer hereunder and for an additional period of six (6) months after the
termination of the Employee’s employment hereunder for any reason, except for a
termination in connection with a Change of Control pursuant to Section 4(e) in
which case the foregoing six (6) month period shall instead be the twelve
(12) month period after the termination of the Employee’s employment, neither
the Employee nor any corporation or other entity in which the Employee may be
interested as a partner, trustee, director, officer, employee, agent,
shareholder, lender of money or guarantor, or for which he performs services in
any capacity (including as a consultant or independent contractor) shall at any
time during such period be engaged, directly or indirectly, in any Competitive
Business (as that term is hereinafter defined). The Employee shall not solicit
or, if the Employee owns or has the right to acquire more than five percent (5%)
of the fully-diluted equity of the employing entity or its affiliates, hire,
directly or indirectly, any person that was employed by Employer during the six
(6) month period immediately preceding the Employee’s termination of employment
with the Employer. For purposes of this Section 5(b) the term “Competitive
Business” shall mean any job, role, or specific responsibilities within a firm,
company, or business organization that competes directly with the Employer’s
business as in effect at the time of the Employee’s termination of employment
with the Employer or in a business area planned in writing by the Employer
before the Termination Date for entry within twelve (12) months of the
Termination Date at the time of the Employee’s termination of employment with
the Employer. The foregoing prohibition shall not prevent any employment or
engagement of the Employee, after termination of employment with the Employer,
by any firm, company, or business organization engaged in a Competitive Business
as long as the activities of any such employment or engagement, in any capacity,
do not involve work on matters related to any business, product or service being
developed, manufactured, marketed, distributed or planned in writing by the
Employer at the time of the Employee’s termination of employment with the
Employer. The Employee’s ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded company shall not constitute a
violation of this Section 5(b). The Employee is entering into this covenant not
to compete in consideration of the agreements of the Employer in this Agreement,
including but not limited to, the agreement of the Employer to pay severance to
the Employee upon a termination of employment pursuant to Section 4(d) hereof
and the agreement of the Employer to accelerate the vesting of the Employee’s
stock options and other equity-based awards upon a Change of Control in
accordance with the terms of Section 4(d).
(c) Prior Agreements. The Employee represents and warrants to the Employer that
there are no restrictions, agreements or understandings whatsoever to which the
Employee is a party that would prevent or make unlawful the Employee’s execution
of this Agreement or the Employee’s employment hereunder, is or would be
inconsistent or in conflict with this Agreement or the Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Employee of the obligations hereunder.

 

8



--------------------------------------------------------------------------------



 



6. Inventions and Discoveries.
(a) Disclosure. The Employee shall promptly and fully disclose to the Employer,
with all necessary detail, all developments, know-how, discoveries, inventions,
improvements, concepts, ideas, formulae, processes and methods (whether
copyrightable, patentable or otherwise) made, received, conceived, acquired or
written by the Employee (whether or not at the request or upon the suggestion of
the Employer, solely or jointly with others), during the period of his
employment with the Employer that (i) result from, arise out of, or relate to
any work, assignment or task performed by the Employee on behalf of the
Employer, whether undertaken voluntarily or assigned to the Employee within the
scope of his responsibilities to the Employer, or (ii) were developed using the
Employer’s facilities or other resources or in Employer time, or (iii) result
from the Employee’s use or knowledge of the Employer’s Confidential Information,
or (iv) relate to the Employer’s business or any of the products or services
being developed, manufactured or sold by the Employer or that may be used in
relation therewith (collectively referred to as “Inventions”). The Employee
hereby acknowledges that all original works of authorship that are made by the
Employee (solely or jointly with others) within the above terms and that are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act. The Employee understands and hereby agrees that
the decision whether or not to commercialize or market any Invention developed
by the Employee solely or jointly with others is within the Employer’s sole
discretion and for the Employer’s sole benefit and that no royalty shall be due
to the Employee as a result of the Employer’s efforts to commercialize or market
any such Invention.
(b) Assignment and Transfer. The Employee agrees to assign and transfer to the
Employer all of the Employee’s right, title and interest in and to the
Inventions, and the Employee further agrees to deliver to the Employer any and
all drawings, notes, specifications and data relating to the Inventions, and to
sign, acknowledge and deliver all such further papers, including applications
for and assignments of copyrights and patents, and all renewals thereof, as may
be necessary to obtain copyrights and patents for any Inventions in any and all
countries and to vest title thereto in the Employer and its successors and
assigns and to otherwise protect the Employer’s interests therein. The Employee
shall not charge the Employer for time spent in complying with these
obligations. If the Employer is unable because of the Employee’s mental or
physical incapacity or for any other reason to secure the Employee’s signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Inventions or original works of
authorship assigned to the Employer as above, then the Employee hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as the Employee’s agent and attorney in fact, to act for and
in the Employee’s behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by the Employee.
(c) Records. The Employee agrees that in connection with any research,
development or other services performed for the Employer, the Employee will
maintain careful, adequate and contemporaneous written records of all
Inventions, which records shall be the property of the Employer.

 

9



--------------------------------------------------------------------------------



 



7. Employer Documentation. The Employee shall hold in a fiduciary capacity for
the benefit of the Employer all documentation, disks, programs, data, records,
drawings, manuals, reports, sketches, blueprints, letters, notes, notebooks and
all other writings, electronic data, graphics and tangible information and
materials of a secret, confidential or proprietary information nature relating
to the Employer or the Employer’s business that are in the possession or under
the control of the Employee.
8. Injunctive Relief. The Employee acknowledges that his compliance with the
agreements in Sections 5, 6, and 7 hereof is necessary to protect the good will
and other proprietary interests of the Employer and that he is one of the
principal executives of the Employer and conversant with its affairs, its trade
secrets and other proprietary information. The Employee acknowledges that a
breach of any of his agreements in Sections 5, 6 and 7 hereof will result in
irreparable and continuing damage to the Employer for which there will be no
adequate remedy at law; and the Employee agrees that in the event of any breach
of the aforesaid agreements, the Employer and its successors and assigns shall
be entitled to injunctive relief and to such other and further relief as may be
proper.
9. Application of Section 409A of the Internal Revenue Code.
(a) Compliance. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments. In no event shall the Employee, directly or indirectly,
designate the calendar year of payment. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for another benefit.
(b) Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Employee’s termination of employment with the
Employer, the Employer has securities which are publicly-traded on an
established securities market and the Employee is a “specified employee” (as
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any severance payments otherwise payable pursuant to this
Agreement as a result of such termination of employment in order to prevent any
accelerated or additional tax under section 409A of the Code, then the Employer
shall postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) that are not

 

10



--------------------------------------------------------------------------------



 



otherwise paid within the short-term deferral exception under section 409A of
the Code and are in excess of the lesser of two (2) times (i) the Employee’s
then-annual compensation or (ii) the limit on compensation then set forth in
section 401(a)(17) of the Code, until the first payroll date that occurs after
the date that is six (6) months following the Employee’s “separation from
service” with the Employer (as defined under section 409A of the Code). If any
payments are postponed due to such requirements, such postponed amounts shall be
paid in a lump sum to the Employee, and any installment payments due to the
Employee shall recommence, on the first payroll date that occurs after the date
that is six (6) months following the Employee’s “separation from service” with
the Employer. If the Employee dies during the postponement period prior to the
payment of the postponed amount, the amounts withheld on account of section 409A
of the Code shall be paid to the personal representative of the Employee’s
estate within sixty (60) days after the date of the Employee’s death.
10. Supersedes Other Agreements. This Agreement supersedes and is in lieu of any
and all other employment arrangements between the Employee and the Employer.
11. Amendments. Any amendment to this Agreement shall be made in writing and
signed by the parties hereto.
12. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.
13. Governing Law. This Agreement shall be governed in all respects by the laws
of the Commonwealth of Pennsylvania without regard to the conflicts of laws
principles of any jurisdiction. Any legal proceeding arising out of or relating
to this Agreement shall be instituted in the United States District Court for
the Eastern District of Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in the Court of Common Pleas in
and for the County in which the Employer’s principal place of business is
located, and the Employee hereby consents to the personal and exclusive
jurisdiction of such court and hereby waives any objection that the Employee may
have to the laying of venue of any such proceeding and any claim or defense of
inconvenient forum.
14. Assignment.
(a) By the Employer. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Employer. This Agreement may be assigned by the
Employer without the consent of the Employee. The Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place. Unless expressly provided otherwise,
“Employer” as used herein shall mean the Employer as defined in this Agreement
and any successor to its business and/or assets as aforesaid.

 

11



--------------------------------------------------------------------------------



 



(b) By the Employee. This Agreement and the obligations created hereunder may
not be assigned by the Employee, but all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by his heirs, devisees, legatees,
executors, administrators and personal representatives.
15. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed to have been given when mailed by certified mail,
return receipt requested, or delivered by a national overnight delivery service
addressed to the intended recipient as follows:
If to the Employer:
NuPathe Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Attention: Chairman of the Board
If to the Employee:
Michael F Marino, Esquire
160A North 22nd Street
Philadelphia, PA 19103
Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
16. Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent. A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
17. Survival of Covenants. The provisions of Sections 5, 6, 7 and 8 hereof shall
survive the termination of this Agreement. Furthermore, any other provision of
this Agreement that, by its terms, is intended to continue beyond the
termination of the Employee’s employment shall continue in effect thereafter.
[space intentionally left blank; signature page follows]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

            NUPATHE INC.
      By:   /s/ Jane H. Hollingsworth      Title:   Chief Executive Officer    
          EMPLOYEE
      /s/ Michael F. Marino           

 

13